


Exhibit 10.1

 

AMERICAN MULTI-CINEMA, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005

 

TABLE OF CONTENTS

 

SECTION 1.

PURPOSE

 

1

 

 

 

 

SECTION 2.

DEFINITIONS

 

1

 

 

 

2.1

“ACTIVE PARTICIPANT”

 

1

2.2

“ADOPTION AGREEMENT”

 

2

2.3

“BENEFICIARY”

 

2

2.4

“BOARD”

 

2

2.5

“COMMITTEE”

 

2

2.6

“COMPENSATION”

 

2

2.7

“CREDITING DATE”

 

2

2.8

“DEFERRED COMPENSATION ACCOUNT” OR “ACCOUNT”

 

2

2.9

“DISABLED”

 

2

2.10

“EDUCATION ACCOUNT”

 

3

2.11

“EFFECTIVE DATE”

 

3

2.12

“EMPLOYEE”

 

3

2.13

“EMPLOYER”

 

4

2.14

“IN-SERVICE ACCOUNT”

 

4

2.15

“NORMAL RETIREMENT AGE”

 

4

2.16

“PARTICIPANT”

 

4

2.17

“PARTICIPANT DEFERRAL AGREEMENT”

 

4

2.18

“PARTICIPANT DEFERRAL CREDITS”

 

4

2.19

“PARTICIPATING EMPLOYER”

 

5

 

--------------------------------------------------------------------------------


 

2.20

“PERFORMANCE-BASED COMPENSATION”

 

5

2.21

“PLAN”

 

5

2.22

“PLAN ADMINISTRATOR”

 

5

2.23

“PLAN YEAR”

 

5

2.24

“PROVIDER”

 

5

2.25

“QUALIFYING DISTRIBUTION EVENT”

 

6

2.26

“RETIREMENT ACCOUNT”

 

6

2.27

“SERVICE”

 

6

2.28

“SPECIFIED EMPLOYEE”

 

6

2.29

“SPOUSE” OR “SURVIVING SPOUSE”

 

7

2.30

“STUDENT”

 

7

2.31

“TRUST”

 

7

2.32

“TRUSTEE”

 

7

2.33

“UNFORESEEABLE EMERGENCY”

 

7

 

 

 

SECTION 3.

PARTICIPATION

 

7

 

 

 

 

SECTION 4.

CREDITS TO DEFERRED COMPENSATION ACCOUNT

 

8

 

 

 

4.1

PARTICIPANT DEFERRAL CREDITS

 

8

4.2

DEFERRED COMPENSATION ACCOUNT

 

10

 

 

 

SECTION 5.

QUALIFYING DISTRIBUTION EVENTS

 

10

 

 

 

5.1

SEPARATION FROM SERVICE

 

10

5.2

DISABILITY

 

10

5.3

DEATH

 

11

5.4

IN-SERVICE DISTRIBUTIONS

 

11

5.5

EDUCATION DISTRIBUTIONS

 

11

5.6

UNFORESEEABLE EMERGENCY

 

12

 

 

 

SECTION 6.

QUALIFYING DISTRIBUTION EVENTS PAYMENT OPTIONS

 

13

 

 

 

6.1

PAYMENT OPTIONS

 

13

6.2

DE MINIMIS AMOUNTS

 

14

6.3

SUBSEQUENT ELECTIONS

 

15

6.4

ACCELERATION PROHIBITED

 

15

 

 

 

SECTION 7.

VESTING

 

15

 

 

 

 

SECTION 8.

ACCOUNTS; DEEMED INVESTMENT; ADJUSTMENTS TO ACCOUNT

 

16

 

 

 

8.1

ACCOUNTS

 

16

8.2

DEEMED INVESTMENTS

 

16

8.3

ADJUSTMENTS TO DEFERRED COMPENSATION ACCOUNT

 

16

 

 

 

SECTION 9.

ADMINISTRATION BY COMMITTEE

 

17

 

 

 

9.1

MEMBERSHIP OF COMMITTEE

 

17

9.2

COMMITTEE OFFICERS; SUBCOMMITTEE

 

17

9.3

COMMITTEE MEETINGS

 

18

9.4

TRANSACTION OF BUSINESS

 

18

9.5

ESTABLISHMENT OF RULES

 

18

9.6

CONFLICTS OF INTEREST

 

18

9.7

CORRECTION OF ERRORS

 

18

9.8

AUTHORITY TO INTERPRET PLAN

 

18

9.9

THIRD PARTY ADVISORS

 

19

9.10

EXPENSE REIMBURSEMENT

 

19

9.11

INDEMNIFICATION

 

19

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.

CONTRACTUAL LIABILITY; TRUST

 

20

 

 

 

 

10.1

CONTRACTUAL LIABILITY

 

20

10.2

TRUST

 

20

 

 

 

SECTION 11.

ALLOCATION OF RESPONSIBILITIES

 

20

 

 

 

11.1

EMPLOYER

 

20

11.2

COMMITTEE

 

21

11.3

PLAN ADMINISTRATOR

 

21

 

 

 

SECTION 12.

BENEFITS NOT ASSIGNABLE; FACILITY OF PAYMENTS

 

21

 

 

 

12.1

BENEFITS NOT ASSIGNABLE

 

21

12.2

PAYMENTS TO MINORS AND OTHERS

 

22

 

 

 

SECTION 13.

BENEFICIARY

 

22

 

 

 

 

SECTION 14.

AMENDMENT AND TERMINATION OF PLAN

 

23

 

 

 

14.1

TERMINATION IN THE DISCRETION OF THE EMPLOYER

 

23

14.2

NO FINANCIAL TRIGGERS

 

24

 

 

 

SECTION 15.

COMMUNICATION TO PARTICIPANTS

 

24

 

 

 

 

SECTION 16.

CLAIMS PROCEDURE

 

24

 

 

 

16.1

FILING OF A CLAIM FOR BENEFITS

 

24

16.2

NOTIFICATION TO CLAIMANT OF DECISION

 

24

16.3

PROCEDURE FOR REVIEW

 

25

16.4

DECISION ON REVIEW

 

25

16.5

ACTION BY AUTHORIZED REPRESENTATIVE OF CLAIMANT

 

26

 

 

 

SECTION 17.

MISCELLANEOUS PROVISIONS

 

26

 

 

 

17.1

SET OFF

 

26

17.2

NOTICES

 

26

17.3

LOST DISTRIBUTEES

 

27

17.4

RELIANCE ON DATA

 

27

17.5

RECEIPT AND RELEASE FOR PAYMENTS

 

27

17.6

HEADINGS

 

28

17.7

CONTINUATION OF EMPLOYMENT

 

28

17.8

MERGER OR CONSOLIDATION; ASSUMPTION OF PLAN

 

28

17.9

CONSTRUCTION

 

28

17.10

TAXES

 

28

 

 

 

SECTION 18.

TRANSITION RULES

 

29

 

 

 

18.1

2005 ELECTION TERMINATION

 

29

18.2

2005 DEFERRAL ELECTION

 

29

18.3

2005 TERMINATION OF PARTICIPATION; DISTRIBUTION

 

29

18.4

PAYMENT ELECTIONS

 

30

 

iii

--------------------------------------------------------------------------------

 

AMERICAN MULTI-CINEMA, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Section 1.                                          Purpose:

 

The Employer has adopted the Plan, originally effective January 1, 1994,
previously amended and restated as of January 1, 2003 and as of January 1, 2005,
and as hereby amended and restated a second time effective January 1, 2005, in
order to provide a means by which certain eligible Employees may elect to defer
receipt of current Compensation from the Employer for the purpose of providing
retirement and other benefits on behalf of such Employees. The Plan is intended
to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the “Code”) and that is
an unfunded plan maintained primarily for the purpose of providing deferred
compensation benefits for a select group of management or highly compensated
employees under Sections 201(2), 301(a)(3) and 401(a)(l) of the Employee
Retirement Income Security Act of 1974 (“ERISA”). Notwithstanding any other
provision hereof, this Plan shall be interpreted, operated and administered in a
manner consistent with these intentions.

 

Section 2.                                          Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

 

2.1          “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant immediately upon a determination by the
Committee that the Participant has ceased to be an Employee or that the
Participant no longer meets the eligibility requirements of the Plan.

 

1

--------------------------------------------------------------------------------


 

2.2          “Adoption Agreement” means the written agreement pursuant to which
a Participating Employer, if any, may adopt the Plan, with the consent of
Employer.

 

2.3          “Beneficiary” means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 hereof.

 

2.4          “Board” means the Board of Directors of Employer.

 

2.5          “Committee” means the Employer, or such person(s) as may be
determined by Employer under Section 9 from time to time.

 

2.6          “Compensation” means base salary and any bonus (including
Performance-Based Compensation) but excluding commissions, expense
reimbursements or allowances, cash and non-cash fringe benefits and any
stock-based incentive compensation.

 

2.7          “Crediting Date” means any business day on which an amount
representing a Participant Deferral Credit is received by the Provider and on
which securities are traded on a national securities exchange, or the first such
day thereafter.

 

2.8          “Deferred Compensation Account” or “Account” means the account
maintained with respect to each Participant under the Plan. The Deferred
Compensation Account shall be credited with Participant Deferral Credits,
credited or debited for deemed investment gains or losses, and adjusted for
payments in accordance with the rules and elections in effect under Section 8.
The Deferred Compensation Account of a Participant shall include any In-Service
Account or Education Account of the Participant, if applicable.

 

2.9          “Disabled” means a Participant who is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment

 

2

--------------------------------------------------------------------------------


 

which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering Employees of Employer,
all within the meaning of Section 409A of the Code and regulations thereunder ..

 

2.10        “Education Account” means a separate account to be kept for each
Participant who has elected to take education distributions as described in
Section 5.5.  The Education Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

 

2.11        “Effective Date” of this amendment and restatement of the Plan shall
be January 1, 2005. Any amounts credited to an Account pursuant to the terms of
the Plan which were not earned and vested before January 1, 2005, shall be
subject to the terms of this Plan. Pre-2005 account balances are not
“grandfathered” within the meaning of Code Sec. 409A and are also subject to the
terms of this Plan.

 

2.12        “Employee” means an individual employed by Employer who (i) is a
highly compensated or management employee of the Employer and (ii) has
Compensation in the immediately preceding Plan Year in excess of the annual
benefit limit prescribed for defined benefit plans under Section 415(b)(1)(A) of
the Code, as adjusted from time to time ($185,000 in 2008). An individual shall
cease to be an Employee upon the Employee’s termination of Service.

 

3

--------------------------------------------------------------------------------


 

2.13        “Employer” means American Multi-Cinema, Inc. and, where appropriate
in the context, any Participating Employer which adopts this Plan with
Employer’s consent. American Multi-Cinema, Inc. shall have the sole authority to
administer, interpret and amend the Plan, as “Employer.

 

2.14        “In-Service Account” means a separate account to be kept for each
Participant who has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

 

2.15        “Normal Retirement Age” of a Participant means age 65.

 

2.16        “Participant” means with respect to any Plan Year an Employee who
has been designated by the Committee as a Participant and who has entered the
Plan or who has a Deferred Compensation Account under the Plan. A Participant
who has an amount credited to his Account will remain a Participant even if his
Compensation declines below the minimum annual amount normally required to be
deemed “highly compensated” (and, therefore, eligible for the Plan).

 

2.17        “Participant Deferral Agreement” means a written agreement entered
into between a Participant and the Employer pursuant to the provisions of
Section 4.1.

 

2.18        “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

 

4

--------------------------------------------------------------------------------


 

2.19        “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Employer. As of the
date of this restatement, there are no Participating Employers.

 

2.20        “Performance-Based Compensation” means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months in which the Participant performs
services.  Organizational or individual performance criteria are considered
preestablished if established in writing within 90 days after the commencement
of the period of service to which the criteria relates, provided that the
outcome is substantially uncertain at the time the criteria are established.
Performance-based compensation may include payments based upon subjective
performance criteria in accordance as provided in regulations and administrative
guidance promulgated under Section 409A of the Code.

 

2.21        “Plan” means the American Multi-Cinema, Inc. Nonqualified Deferred
Compensation Plan, as herein set out and as amended from time to time.

 

2.22        “Plan Administrator” means Employer, or its designee.

 

2.23        “Plan Year” means the twelve-month period ending on the last day of
December and each anniversary thereof.

 

2.24        “Provider” means a third party providing administrative and other
services to Employer in connection with the Plan, which currently is Principal
Financial Group (or its designated affiliate), but also including any successor
entity appointed by Employer in the future.

 

5

--------------------------------------------------------------------------------


 

2.25        “Qualifying Distribution Event” means (i) the separation from
Service of the Participant, (ii) the date the Participant becomes Disabled,
(iii) the death of the Participant, (iv) the time specified by the Participant
for an in-service or education distribution, or (v) an Unforeseeable Emergency,
each to the extent provided in Section 5.

 

2.26        “Retirement Account” means the portion of the Deferred Compensation
Account of a Participant, excluding any In-Service Account or any Education
Account.  The Retirement Account shall be adjusted in the same manner and at the
same time as the Deferred Compensation Account under Section 8 and in accordance
with the rules and regulations in effect under Section 8.

 

2.27        “Service” means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee’s right to reemployment is provided either by
statute or contract.

 

2.28        “Specified Employee” means an employee who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and without regard to Section 416(i)(5) of the Code)
at any time during the twelve-month period ending on December 31 of each year
(the “identification date”). If the person is a key employee as of any
identification date, the person is treated as a Specified Employee for the
twelve-month period beginning on the first day of the fourth month following the
identification date, all as determined under Section 409A of the Code and
regulations thereunder.

 

6

--------------------------------------------------------------------------------


 

2.29        “Spouse” or “Surviving Spouse” means, except as otherwise provided
in the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

 

2.30        “Student” means the individual designated by the Participant in the
Participant Deferral Agreement with respect to whom the Participant will create
an Education Account.

 

2.31        “Trust” means a “rabbi” trust fund which may be established by
Employer from time to time, in its discretion, pursuant to Section 10.2.

 

2.32        “Trustee” means a trustee named in any agreement establishing a
Trust and such successor or additional trustee(s) as may be named pursuant to
the terms of any agreement establishing the Trust.

 

2.33        “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s Spouse or a dependent (as defined in Section 152(a) of the Code)
of the Participant, (ii) loss of the Participant’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

Section 3.                                          Participation:

 

The Committee in its discretion shall designate each Employee who is eligible to
participate in the Plan. An Employee designated by the Committee as a
Participant who has not otherwise entered the Plan shall enter the Plan and
become a Participant as of the date determined by the Committee. A Participant
who separates from Service with the Employer and who later returns to Service
will not be an Active Participant under the Plan except upon satisfaction of
such terms and conditions as the Committee shall

 

7

--------------------------------------------------------------------------------


 

establish upon the Participant’s return to Service, whether or not the
Participant shall have a balance remaining in the Deferred Compensation Account
under the Plan on the date of the return to Service.

 

Section 4.                                          Credits to Deferred
Compensation Account:

 

4.1                               Participant Deferral Credits. Each Active
Participant may elect, by entering into a Participant Deferral Agreement with
the Employer, to defer the receipt of Compensation from the Employer (i) as a
percentage of Compensation (excluding any bonus) below the applicable Code §
402(g) limit, (ii) as a percentage of Compensation (excluding any bonus) above
the applicable Code § 402(g) limit, and/or (iii) as a percentage of any bonus
paid for the year, all as specified in the Participant Deferral Agreement. The
amount of the Participant Deferral Credit shall be credited by the Employer to
the Deferred Compensation Account maintained for the Participant pursuant to
Section 8. The following special provisions shall apply with respect to the
Participant Deferral Credits of a Participant:

 

4.1.1                     The Employer shall credit to the Participant’s
Deferred Compensation Account on each Crediting Date an amount equal to the
total Participant Deferral Credit for the period ending on such Crediting Date.

 

4.1.2                     An election pursuant to this Section 4.1 shall be made
by the Participant by executing and delivering a Participant Deferral Agreement
to the Committee. Except as otherwise provided in this Section 4.1, the
Participant Deferral Agreement shall become effective with respect to such
Participant as of the first day of January following the date such Participant
Deferral Agreement is received by the Committee. A Participant’s election may be
changed at any time prior to the last permissible date for making the election
as permitted in this Section 4.1, and shall thereafter be irrevocable. The
election of a Participant shall continue in effect for subsequent years until
modified by the Participant as permitted in this Section 4.1, or until the
earlier of the date the Participant separates from Service or ceases to be an
Active Participant under the Plan.

 

4.1.3                     In the case of the first year in which the Participant
becomes eligible to participate in the Plan, the Participant may execute and
deliver a Participant Deferral Agreement to the Committee within 30 days after
the date the

 

8

--------------------------------------------------------------------------------


 

Participant enters the Plan to be effective as of the first payroll period next
following the date the Participant Deferral Agreement is received by the
Committee.  For Compensation that is earned based upon a specified performance
period (for example, an annual bonus), where a deferral election is made in the
first year of eligibility but after the beginning of the service period, the
election will be deemed to apply to Compensation paid for services subsequent to
the election if the election applies to the portion of the Compensation equal to
the total amount of the Compensation for the service period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.

 

4.1.4                     A Participant may unilaterally modify a Participant
Deferral Agreement (either to terminate, increase or decrease the portion of his
future Compensation which is subject to deferral) by providing a written
modification of the Participant Deferral Agreement to the Employer. The
modification shall become effective as of the first day of January following the
date such written modification is received by the Committee.

 

4.1.5                     If the Participant performed services continuously
from a date no later than the date upon which the performance criteria are
established through a date no earlier than the date upon which the Participant
makes an initial deferral election, a Participant Deferral Agreement relating to
the deferral of Performance-Based Compensation may be executed and delivered to
the Committee no later than the date which is 6 months prior to the end of the
performance period, provided that in no event may an election to defer
Performance-Based Compensation be made after such Compensation has become both
substantially certain to be paid and readily ascertainable.

 

4.1.6                     If the Employer has a fiscal year other than the
calendar year, Compensation relating to service in the fiscal year of the
Employer (such as a bonus based on the fiscal year of the Employer), of which no
amount is paid or payable during the fiscal year, may be deferred at the
Participant’s election only if the election to defer is made not later than the
close of the Employer’s fiscal year next preceding the first fiscal year in
which the Participant performs any services for which such Compensation is
payable.

 

4.1.7                     Compensation payable after the last day of the
Participant’s taxable year solely for services provided during the final payroll
period containing the last day of the Participant’s taxable year (i.e., December
31) is treated for purposes of this Section 4.1 as Compensation for services
performed in the subsequent taxable year.

 

4.1.8                     The Committee may from time to time establish policies
or rules consistent with the requirements of Section 409A of the Code to govern
the manner in which Participant Deferral Credits may be made. If a Participant
becomes Disabled or applies for and is eligible for a distribution on account of
an

 

9

--------------------------------------------------------------------------------


 

Unforseeable Emergency during a Plan Year, the Participant’s deferral election
for such plan Year shall be cancelled.

 

4.1.9                     The requirements of Section 4.1.2 relating to the
timing of the Participant Deferral Agreement shall not apply to any deferral
elections made on or before March 15, 2005, provided that (a) the amounts to
which the deferral election relate have not been paid or become payable at the
time of the election, (b) the Plan was in existence on or before December 31,
2004, (c) the election to defer compensation is made in accordance with the
terms of the Plan as in effect on December 31, 2005 (other than a requirement to
make a deferral election after March 15, 2005), (d) the Plan is otherwise
operated in accordance with the requirements of Section 409A of the Code, and
(e) the Plan is amended to comply with Section 409A in accordance with Q&A 19 of
Notice 2005-1.

 

4.2          Deferred Compensation Account.  All Participant Deferral Credits
will be credited to the Deferred Compensation Account of the Participant as
provided in Section 8.

 

Section 5.                                          Qualifying Distribution
Events:

 

5.1          Separation from Service. If the Participant separates from Service
with the Employer, the balance in the Deferred Compensation Account shall be
paid to the Participant by Employer as provided in Section 6. Notwithstanding
the foregoing, no distribution shall be made earlier than six months after the
date of separation from Service (or, if earlier, the date of death) with respect
to a Participant who is a Specified Employee of a corporation the stock in which
is traded on an established securities market or otherwise. Any payments to
which a Specified Employee would be entitled during the first six months
following the date of separation from Service shall be accumulated and paid on
the first day of the seventh month following the date of separation from
service.

 

5.2          Disability. If the Participant becomes Disabled while in Service,
the balance in the Deferred Compensation Account shall be paid to the
Participant by the Employer as provided in Section 6.

 

10

--------------------------------------------------------------------------------

 

5.3          Death. If the Participant dies while in Service, the Employer shall
pay a benefit to the Participant’s Beneficiary in an amount equal to the balance
in the Participant’s Deferred Compensation Account as of the date of death.
Payment of such benefit shall be made by the Employer as provided in Section 6.
If a Participant dies following his separation from Service for any reason, and
before all payments under the Plan have been made, the balance in the Deferred
Compensation Account shall be paid by the Employer to the Participant’s
Beneficiary in a single lump sum.

 

5.4          In-Service Distributions. A Participant may designate in the
Participant Deferral Agreement to have a specified amount credited to the
Participant’s In-Service Account for in-service distribution in a lump sum
payment at the date specified by the Participant. In no event may an in-service
distribution be made prior to two years following the establishment of the
In-Service Account of the Participant.  Notwithstanding the foregoing, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance in the In-Service Account has been distributed, then the
balance in the In-Service Account on the date of the Qualifying Distribution
Event shall be distributed to the Participant in the same manner and at the same
time as the balance in the Deferred Compensation Account is distributed under
Section 6 and in accordance with the rules and elections in effect under Section
6.

 

5.5          Education Distributions. A Participant may designate in the
Participant Deferral Agreement to have a specified amount credited to the
Participant’s Education Account for education distributions the date specified
by the Participant. If the Participant designates more than one Student, the
Education Account will be divided into a separate Education Account for each
Student, and the Participant may designate in the

 

11

--------------------------------------------------------------------------------


 

Participant Deferral Agreement the percentage or dollar amount to be credited to
each Education Account. In the absence of a clear designation, all credits made
to the Education Account shall be equally allocated to each Education Account.
The Employer shall pay to the Participant the balance in the Education Account
with respect to the Student at the time and in the manner designated by the
Participant in the Participant Deferral Agreement. If the Participant elects to
receive education distributions in annual installment payments (over four to six
years), the payment of each annual installment shall be made on the anniversary
of the date of the first installment payment, and the amount of the annual
installment shall be adjusted on such anniversary for credits or debits to the
Participant’s Education Account pursuant to Section 8 of the Plan. Such
adjustment shall be made by dividing the balance in the Education Account on
such date by the number of annual installments remaining to be paid hereunder;
provided that the last annual installment due under the Plan shall be the entire
amount credited to the Participant’s Education Account on the date of payment.
Notwithstanding the foregoing, if the Participant incurs a Qualifying
Distribution Event prior to the date on which the entire balance of the
Education Account has been distributed, then the balance in the Education
Account on the date of the Qualifying Distribution Event shall be distributed to
the Participant in the same manner and at the same time as the Deferred
Compensation Account is distributed under Section 6 and in accordance with the
rules and elections in effect under Section 6.

 

5.6          Unforeseeable Emergency. A distribution from the Deferred
Compensation Account may be made to a Participant in the event of an
Unforeseeable Emergency, subject to the following provisions:

 

12

--------------------------------------------------------------------------------


 

5.6.1                     A Participant may, at any time prior to his separation
from Service for any reason, make application to the Committee to receive a
distribution in a lump sum of all or a portion of the vested balance in the
Deferred Compensation Account (determined as of the date the distribution, if
any, is made under this Section 5.6) because of an Unforeseeable Emergency. A
distribution because of an Unforeseeable Emergency shall not exceed the amount
required to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of such distribution, after taking into
account the extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals to the
Plan under Section 4.1.8.

 

5.6.2                     The Participant’s request for a distribution on
account of Unforeseeable Emergency must be made in writing to the Committee. The
request must specify the nature of the financial hardship, the total amount
requested to be distributed from the Deferred Compensation Account, and the
total amount of the actual expense incurred or to be incurred on account of the
Unforeseeable Emergency.

 

5.6.3                     If a distribution under this Section 5.6 is approved
by the Committee, such distribution will be made as soon as practicable
following the date it is approved. The processing of the request shall be
completed as soon as practicable from the date on which the Committee receives
the properly completed written request for a distribution on account of an
Unforeseeable Emergency.. If a Participant’s separation from Service occurs
after a request is approved in accordance with this Section 5.6.3, but prior to
distribution of the full amount approved, the approval of the request shall be
automatically null and void and the benefits which the Participant is entitled
to receive under the Plan shall be distributed in accordance with the applicable
distribution provisions of the Plan.

 

5.6.4                     The Committee may from time to time adopt additional
policies or rules consistent with the requirements of Section 409A of the Code
to govern the manner in which such distributions may be made so that the Plan
may be conveniently administered.

 

Section 6.                                          Qualifying Distribution
Events Payment Options:

 

6.1          Payment Options. The Participant shall elect in the Participant
Deferral Agreement the method under which the vested balance in the Deferred
Compensation Account will be distributed, either in a lump sum payment or in
equal annual installments over a term not to exceed ten (10) years. Payment
shall be made in the manner elected by

 

13

--------------------------------------------------------------------------------


 

the Participant and shall commence upon the date of the Qualifying Distribution
Event. A payment shall be treated as made upon the date of the Qualifying
Distribution Event if it is made on such date or a later date within the same
calendar year or. if later, by the 15th day of the third calendar month
following the Qualifying Distribution Event. A payment may be further delayed to
the extent permitted in accordance with regulations and guidance under Section
409A of the Code. The Participant may elect a different method of payment for
each Qualifying Distribution Event. If the Participant elects the installment
payment option, the payment of each annual installment shall be made on the
anniversary of the date of the first installment payment, and the amount of the
annual installment shall be adjusted on such anniversary for credits or debits
to the Participant’s account pursuant to Section 8 of the Plan. Such adjustment
shall be made by dividing the balance in the Deferred Compensation Account on
such date by the number of annual installments remaining to be paid hereunder;
provided that the last annual installment due under the Plan shall be the entire
amount credited to the Participant’s account on the date of payment. In the
event the Participant fails to make a valid election of the payment method, the
distribution will be made in a single lump sum payment upon the Qualifying
Distribution Event.

 

6.2          De Minimis Amounts. Notwithstanding any payment election made by
the Participant, the balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed the limit set forth in Section
402(g)(l)(b) of the Code from time to time.. Such payment shall be made on or
before the later of (i) December 31 of the calendar year in

 

14

--------------------------------------------------------------------------------


 

which the Participant separates from Service from the Employer, or (ii) the date
that is 2-1/2 months after the Participant separates from Service from the
Employer.

 

6.3          Subsequent Elections. With the consent of the Committee, a
Participant may delay or change the method of payment of the Deferred
Compensation Account subject to the following requirements:

 

6.3.1                     The new election may not take effect until at least 12
months after the date on which the new election is made.

 

6.3.2                     If the new election relates to a payment for a
Qualifying Distribution Event other than the death of the Participant, the
Participant becoming Disabled, or an Unforeseeable Emergency, the new election
must provide for the deferral of the first payment for a period of at least five
years from the date such payment would otherwise have been made.

 

6.3.3                     If the new election relates to a payment from the
In-Service Account or Education Account, the new election must be made at least
12 months prior to the date of the first scheduled payment from such account.

 

For purposes of this Section 6.3 and Section 6.4, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

 

6.4                               Acceleration Prohibited. The acceleration of
the time or schedule of any payment due under the Plan is prohibited except as
provided in regulations and administrative guidance promulgated under Section
409A of the Code. It is not an acceleration of the time or schedule of payment
if the Employer waives or accelerates any vesting requirements applicable to a
benefit under the Plan.

 

Section 7.                                          Vesting:

 

A Participant shall be fully vested in his Deferred Compensation Account
including all income, gains and losses attributable thereto.

 

15

--------------------------------------------------------------------------------


 

Section 8.                                          Accounts; Deemed Investment;
Adjustments to Account:

 

8.1          Accounts. The Committee shall establish a book reserve account,
entitled the ‘“Deferred Compensation Account,” on behalf of each Participant.
The Committee shall also establish an In-Service Account and Education Account
as a part of the Deferred Compensation Account of each Participant, if
applicable. The amount credited to the Deferred Compensation Account shall be
adjusted pursuant to the provisions of Section 8.3.

 

8.2          Deemed Investments. The Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
Account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made by the
Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

 

8.3          Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

8.3.1                     The Deferred Compensation Account shall be debited
each business day with the total amount of any payments made from such account
since the last preceding business day to him or for his benefit.

 

16

--------------------------------------------------------------------------------


 

8.3.2                     The Deferred Compensation Account shall be credited on
each Crediting Date with the total amount of any Participant Deferral Credits to
such account since the last preceding Crediting Date.

 

8.3.3                     The Deferred Compensation Account shall be credited or
debited on each day securities are traded on a national stock exchange with the
amount of deemed investment gain or loss resulting from the performance of the
investment funds elected by the Participant in accordance with Section 8.2. The
amount of such deemed investment gain or loss shall be determined by the
Committee and such determination shall be final and conclusive upon all
concerned.

 

Section 9.                                          Administration by Committee:

 

9.1          Membership of Committee. A Committee may be designated by Employer,
consisting of at least three individuals appointed by Employer to serve at its
pleasure, but unless Employer determines otherwise, Employer’s existing
“Investment Committee”, which monitors the investments of Employer’s qualified
retirement plans, will serve as the Committee hereunder. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.

 

9.2          Committee Officers; Subcommittee. The Committee (if not the
Investment Committee) may elect a Chairman and may elect an acting Chairman. The
Committee may also elect a Secretary, and an acting Secretary, either of whom
may be but need not be a member of the Committee. The Committee may appoint from
its membership such subcommittees with such powers as the Committee shall
determine, and may authorize one or more of its members or any agent to execute
or deliver any instruments or to make any payment on behalf of the Committee.
The Committee may from time to time employ agents and expressly delegate to such
agents (including employees of Employer) such administrative or other duties as
it sees fit.

 

17

--------------------------------------------------------------------------------


 

9.3          Committee Meetings. The Committee may hold such meetings at such
places and at such intervals as it may from time to time determine.

 

9.4          Transaction of Business. All resolutions or other actions taken by
the Committee at any meeting shall be by vote of a majority of those present at
any such meeting and entitled to vote. Resolutions may be adopted or other
action taken without a meeting upon written consent thereto signed by all of the
members of the Committee.

 

9.5          Establishment of Rules. Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

 

9.6          Conflicts of Interest.  No individual member of the Committee shall
have any right to vote or decide upon any matter relating solely to himself or
to any of his rights or benefits under the Plan (except that such member may
sign unanimous written consent to resolutions adopted or other action taken
without a meeting), except relating to the terms of his Participant Deferral
Agreement.

 

9.7          Correction of Errors. The Committee may correct errors and, so far
as practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case.

 

9.8          Authority to Interpret Plan. Subject to the claims procedure set
forth in Section 16, the Plan Administrator and the Committee shall have the
duty and discretionary authority to interpret and construe the provisions of the
Plan and to decide any dispute which may arise regarding the rights of
Participants hereunder, including the

 

18

--------------------------------------------------------------------------------


 

discretionary authority to construe the Plan and to make determinations as to
eligibility and benefits under the Plan. The Committee’s prior exercise of
discretionary authority shall not obligate it to exercise its authority in a
like manner thereafter. Determinations by the Plan Administrator and/or the
Committee shall be binding and conclusive upon all interested persons.

 

9.9          Third Party Advisors. The Committee may engage, and rely upon the
advice and work product of, an attorney, accountant, actuary or any other
technical advisor on matters regarding the operation of the Plan and to perform
such other duties as shall be required in connection therewith, and may employ
such clerical and related personnel as the Committee shall deem requisite or
desirable in carrying out the provisions of the Plan.

 

9.10        Expense Reimbursement. The Committee shall be entitled to
reimbursement by Employer for its reasonable expenses properly and actually
incurred in the performance of its duties in the administration of the Plan.

 

9.11        Indemnification. No member of the Committee shall be personally
liable by reason of any contract or other instrument executed by him or on his
behalf as a member of the Committee nor for any mistake of judgment made in good
faith, and the Employer shall indemnify and hold harmless, directly from its own
assets (including the proceeds of any insurance policy the premiums for which
are paid from the Employer’s assets), each member of the Committee and each
other officer, employee, or director of the Employer to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval

 

19

--------------------------------------------------------------------------------


 

of the Board) arising out of any act, or omission to act, in connection with the
Plan unless arising out of such person’s own fraud, bad faith, willful
misconduct or gross negligence.

 

Section 10.                                   Contractual Liability; Trust:

 

10.1        Contractual Liability. The obligation of the Employer to make
payments hereunder shall constitute a contractual liability of the Employer to
the Participant. Such payments shall be made from the general funds of the
Employer, and the Employer shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Participant shall not have any interest in any
particular assets of the Employer by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Employer,
such right shall be no greater than the right of an unsecured creditor of the
Employer.

 

10.2        Trust. The Employer may establish a Trust with a Trustee, pursuant
to such terms and conditions as are set forth in the Trust Agreement, for the
purpose of assisting in meeting its obligations hereunder. Any Trust, if and
when established, is intended to be treated as a “grantor trust” for purposes of
the Code, and all assets of the Trust would be held in the United States. The
establishment of the Trust would not be intended to cause Participants to
realize current income on amounts contributed thereto, and any Trust shall be so
interpreted and administered.

 

Section 11.                                   Allocation of Responsibilities:

 

The persons or entities responsible for the Plan and the duties and
responsibilities allocated to each are as follows:

 

11.1        Employer (by action of the Board, the Employer’s Chief Executive
Officer, or by the designee of either).

 

20

--------------------------------------------------------------------------------

 

(i)                                     To amend the Plan;

 

(ii)                                  To appoint and remove members of the
Committee; if any,

 

and

 

(iii)                               To terminate the Plan as permitted in
Section 14.

 

11.2                        Committee.

 

(i)                                     To designate Participants;

 

(ii)                                  To interpret the provisions of the Plan
and to determine the rights of the Participants under the Plan, except to the
extent otherwise provided in Section 16 relating to claims procedure;

 

(iii)                               To administer the Plan in accordance with
its terms, except to the extent powers to administer the Plan are specifically
delegated to another person or persons as provided in the Plan;

 

(iv)                              To account for the amount credited to the
Deferred Compensation Account of a Participant; and

 

(v)                                 To direct the Employer in the payment of
benefits.

 

11.3        Plan Administrator.

 

(i)                                     To file such reports as may be required
with the United States Department of Labor, the Internal Revenue Service and any
other government agency to which reports may be required to be submitted from
time to time; and

 

(ii)                                  To administer the claims procedure to the
extent provided in Section 16.

 

Section 12.                                   Benefits Not Assignable; Facility
of Payments:

 

12.1        Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to

 

21

--------------------------------------------------------------------------------


 

any assignee, receiver or any one trustee, or be liable for his debts,
contracts, liabilities, engagements or torts.

 

12.2        Payments to Minors and Others. If any individual entitled to receive
a payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of such individual’s incapacity and
satisfactory evidence that another person or institution is maintaining the
individual and that no guardian or committee has been appointed for him or her,
may cause any payment otherwise payable to such individual to be made to such
person or institution so maintaining the individual. Payment to such person or
institution shall be in full satisfaction of all claims by or through the
Participant to the extent of the amount thereof.

 

Section 13.                                   Beneficiary:

 

The Participant’s beneficiary shall be the person, persons or entity designated
by the Participant on the beneficiary designation form provided by and filed
with the Committee or its designee. If the Participant does not designate a
beneficiary, the beneficiary shall be his or her Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant’s estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due, the balance to which the primary beneficiary
is entitled shall be paid to the contingent beneficiary, if any, named in the
Participant’s current beneficiary designation form. If there is no contingent
beneficiary, the balance shall be paid to the estate of the primary beneficiary.
Any beneficiary may

 

22

--------------------------------------------------------------------------------


 

disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.

 

Section 14.                                   Amendment and Termination of Plan:

 

Employer may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

 

14.1        Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, Employer in its discretion may terminate the Plan and
distribute benefits to Participants subject to the following requirements:

 

14.1.1              All arrangements sponsored by Employer that would be
aggregated with the Plan under Section 1.409A-l(c) of the Treasury Regulations
are terminated.

 

14.1.2              No payments other than payments that would be payable under
the terms of the Plan if the termination had not occurred are made within 12
months of the termination date.

 

14.1.3              All benefits under the Plan are paid within 24 months of the
termination date.

 

14.1.4              Employer does not adopt a new arrangement that would be
aggregated with the Plan under Section 1.409A-l(c) of the Treasury Regulations
providing for the deferral of compensation at any time within five years
following the date of termination of the Plan.

 

23

--------------------------------------------------------------------------------


 

14.1.5              If Employer terminates the Plan within 30 days preceding or
12 months following a “change of control” as described in Section
409A(a)(2)(A)(v) of the Code any resulting distribution to Participants shall
comply with the requirements of Section 409A and regulations thereunder.

 

14.2        No Financial Triggers. Employer may not terminate the Plan and make
distributions to a Participant due solely to (and proximate to) a change in the
financial health of Employer.

 

Section 15.                                   Communication to Participants:

 

Employer will make a copy of the Plan available for inspection by Participants
and their beneficiaries upon written request during reasonable hours at the
principal office of Employer or through other reasonable means.

 

Section 16.                                   Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1        Filing of a Claim for Benefits. If a Participant or beneficiary (the
“claimant”) believes that he or she is entitled to benefits under the Plan which
are not being paid or which are not being credited for his or her benefit, the
claimant shall file a written claim therefore with the Plan Administrator.

 

16.2        Notification to Claimant of Decision. Within 90 days after receipt
of a claim by the Plan Administrator (or within 180 days if special
circumstances require an extension of time), the Plan Administrator will notify
the claimant of the decision with regard to the claim. In the event of such
special circumstances requiring an extension of time, there will be furnished to
the claimant prior to expiration of the initial 90-day period written notice of
the extension, which notice will set forth the special circumstances and the
date by which the decision will be furnished. If such claim is wholly or
partially denied, notice thereof will be in writing and worded in a manner
calculated to be

 

24

--------------------------------------------------------------------------------


 

understood by the claimant, and will set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Plan on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA following an adverse benefit determination on
review. Notwithstanding the forgoing, if the claim relates to a Participant who
is Disabled, the Plan Administrator will notify the claimant of the decision
within 45 days (which may be extended for an additional 30 days if required by
special circumstances).

 

16.3        Procedure for Review. Within 60 days following receipt by the
claimant of notice denying his or her claim, in whole or in part, or, if such
notice shall not be given, within 60 days following the latest date on which
such notice could have been timely given, the claimant may appeal denial of the
claim by filing a written application for review with the Committee. Following
such request for review, the Committee will fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

 

16.4        Decision on Review. The decision on review of a claim denied in
whole or in part by the Plan Administrator will be made in the following manner:

 

16.4.1              Within 60 days following receipt by the Committee of the
request for review (or within 120 days if special circumstances require an
extension of time), the Committee will notify the claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension will be
furnished to the claimant prior to the commencement of the extension.
Notwithstanding the forgoing, if the claim

 

25

--------------------------------------------------------------------------------


 

relates to a Participant who is Disabled, the Committee will notify the claimant
of the decision within 45 days (which may be extended for an additional 45 days
if required by special circumstances).

 

16.4.2              With respect to a claim that is denied in whole or in part,
the decision on review will (i) set forth specific reasons for the decision,
(ii) will be written in a manner calculated to be understood by the claimant,
(iii)will cite specific references to the pertinent Plan provisions on which the
decision is based, (iv) will contain a statement that the claimant is entitled
to receive, upon written request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
claimant’s claim for benefits, and (v) a statement describing any voluntary
appeal procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA section 502(a).

 

16.4.3              All decisions of the Committee are final and conclusive.

 

16.5        Action by Authorized Representative of Claimant.  All actions set
forth in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized to act in his or her behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

 

Section 17.                                   Miscellaneous Provisions:

 

17.1        Set off. Notwithstanding any other provision of this Plan, Employer
may reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder (net of any required withholdings) by the amount of any
loan, cash advance, extension of credit or other obligation of the Participant
to the Employer that is then due and payable, and the Participant shall be
deemed to have consented to such reduction.

 

17.2        Notices.  Each Participant who is not in Service and each
Beneficiary shall be responsible for furnishing the Committee or its designee
with his current address for the mailing of notices and benefit payments. Any
notice required or permitted to be given to such Participant or Beneficiary
shall be deemed given if directed to such address

 

26

--------------------------------------------------------------------------------


 

and mailed by regular United States mail, first class, postage prepaid. If any
check mailed to such address is returned as undeliverable to the addressee,
mailing of checks will be suspended until the Participant or Beneficiary
furnishes the proper address. This provision shall not be construed as requiring
the mailing of any notice or notification otherwise permitted to be given by
posting or by other publication.

 

17.3        Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate the Participant or Beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated if a valid claim is made by or on behalf of the Participant
or Beneficiary for all or part of the forfeited benefit.

 

17.4                        Reliance on Data. The Employer, the Committee and
the Plan Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Representations of such data shall be binding
upon any party seeking to claim a benefit through a Participant, and the
Employer, the Committee and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.

 

17.5                        Receipt and Release for Payments. Subject to the
provisions of Section 17.1, any payment made from the Plan to or with respect to
any Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary,
shall, to the extent thereof, be in full satisfaction of all claims hereunder
against the Plan and the Employer with respect to the Plan. The recipient of any
payment from the Plan may be required by the

 

27

--------------------------------------------------------------------------------


 

Committee, as a condition precedent to such payment, to execute a receipt and
release with respect thereto in such form as shall be acceptable to the
Committee.

 

17.6        Headings. The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

17.7        Continuation of Employment.  The establishment of the Plan shall not
be construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

17.8        Merger or Consolidation; Assumption of Plan. In the event Employer
consolidates or merges into or with another corporation or entity, or transfers
all or substantially all of its assets to another corporation, partnership,
trust or other entity (a “Successor Entity”), such Successor Entity may assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan.

 

17.9        Construction. The provisions of the Plan shall be construed and
enforced in accordance with the laws of the State of Missouri, except to the
extent that such laws are superseded by ERISA and the applicable requirements of
the Code.

 

17.10      Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant’s wages, or Employer may reduce a Participant’s
account balance, in order to meet any federal, state or local tax withholding
obligation with respect to Plan benefits, as permitted under Section 409A of the
Code. Employer or any

 

28

--------------------------------------------------------------------------------


 

other payor shall report Plan payments and other Plan-related information to the
appropriate governmental agencies as required under applicable laws.

 

Section 18.                                   Transition Rules.

 

18.1        2005 Election Termination. Notwithstanding Section 4.1.4, at any
time during 2005, a Participant may terminate a Participation Agreement, or
modify a Participation Agreement to reduce the amount of Compensation subject to
the deferral election, so long as the Compensation subject to the terminated or
modified Participation Agreement is includible in the income of the Participant
in 2005 or, if later, in the taxable year in which the amounts are earned and
vested.

 

18.2        2005 Deferral Election. The requirements of Section 4.1.2 relating
to the timing of the Participation Agreement shall not apply to any deferral
election made on or before March 15,2005, provided that (a) the amounts to which
the deferral election relate have not been paid or become payable at the time of
the election, (b) the Plan was in existence on or before December 31, 2004, (c)
the decision to defer compensation is made in accordance with the terms of the
Plan in effect on December 31, 2005 (other than a requirement to make a deferral
election after March 15, 2005), and (d) the Plan is otherwise operated in
accordance with the requirements of Section 409A of the Code.

 

18.3        2005 Termination of Participation; Distribution. Notwithstanding
anything in the Plan to the contrary, at any time during 2005, a Participant may
terminate his or her participation in the Plan and receive a distribution of his
or her Deferred Compensation Account balance on account of that termination, so
long as the full amount of such distribution is includible in the Participant’s
income in 2005 or, if later, in the taxable year of the Participant in which the
amount is earned and vested.

 

29

--------------------------------------------------------------------------------


 

18.4        Payment Elections. Not withstanding any of the foregoing provisions
of the Plan to the contrary, a Participant may elect, on or before December 31,
2007, the time or form of payment of amounts subject to Section 409A of the Code
provided that such election applies only to amounts that would not otherwise be
payable in the year of the election and the election does not cause an amount to
be paid in the year of the election that would not otherwise be payable in such
year.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the 24 day of
December, 2008.

 

 

American Multi-Cinema, Inc.

 

 

 

 

 

 

 

By:

/s/ Carla Sanders

 

 

Authorized Officer

 

30

--------------------------------------------------------------------------------

 

CERTIFICATE OF

AMENDMENT NO. ONE

TO THE

AMERICAN MULTI-CINEMA, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)

 

The undersigned, Carla Sanders, hereby certifies that she is the duly appointed
Vice President, HR Services of American Multi-Cinema, Inc. (the “Company”) and
that the following action has been taken:

 

WHEREAS, the Company has established the American Multi-Cinema, Inc.
Nonqualified Deferred Compensation Plan, as amended and restated effective
January 1, 2005 (the “Plan”); and

 

WHEREAS, pursuant to Section 14 of the Plan, the Company may amend the Plan at
any time; and

 

WHEREAS, the Company desires to amend the Plan at this time in order to modify
the Plan’s eligibility provisions.

 

NOW, THEREFORE, BE IT RESOLVED that, effective as of January 1, 2010, the Plan
shall be and is hereby amended as follows:

 

1.                                      The first sentence of Section 2.12 of
the Plan shall be amended so as to now read as follows:

 

“Employee” means an individual employed by the Employer who (i) is a highly
compensated or management employee of the Employer, (ii) earns Compensation in
the immediately preceding Plan Year of at least $160,000 (or such higher amount
as may be determined and communicated prospectively by the Committee from time
to time), and (iii) has a projected base salary for the current Plan Year of at
least $160,000 (or such higher amount as may be determined and communicated
prospectively by the Committee from time to time).

 

IN WITNESS WHEREOF, I have hereunto affixed my signature as Vice President, HR
Services as of this 23 day of September, 2009.

 

 

AMERICAN MULTI-CINEMA, INC.

 

 

 

By:

/s/ Carla Sanders

 

 

Carla Sanders, Vice President,

 

 

HR Services

 

--------------------------------------------------------------------------------


 

AMENDMENT NO.2

AMERICAN MULTI-CINEMA, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)

 

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended effective January 1, 2012, as
follows:

 

By amending the first sentence of Section 4.1 to now read as follows:

 

Each Active Participant may elect, by entering into a Participant Deferral
Agreement with the Employer, to defer the receipt of Compensation from the
Employer (i) as a percentage of Compensation (excluding any bonus), and/or (ii)
as a percentage of any bonus paid for the year, all as specified in the
Participant Deferral Agreement.

 

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein. All other provisions of the Plan remain unchanged and
controlling.

 

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an inactive Participant.

 

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment. The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

 

Signed this 25 day of July, 2011.

 

 

American Multi-Cinema, Inc.

 

 

 

 

By:

/s/ Carla Sanders

 

 

 

 

 

V.P. HR Services

 

 

Title

 

1

--------------------------------------------------------------------------------


 

AMENDMENT NO.3

 

AMERICAN MULTI-CINEMA, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)

 

The Plan named above gives the Employer the right to amend it at any time.
According to that right, the Plan is amended effective October 1, 2012, as
follows:

 

By striking, in its entirety, the final sentence from Section 17.5 of the Plan.

 

This amendment is made an integral part of the aforesaid Plan and is controlling
over the terms of said Plan with respect to the particular items addressed
expressly herein. All other provisions of the Plan remain unchanged and
controlling.

 

Unless otherwise stated on any page of this amendment, eligibility for benefits
and the amount of any benefits payable to or on behalf of an individual who is
an inactive Participant on the effective date(s) stated above, shall be
determined according to the provisions of the aforesaid Plan as in effect on the
day before he became an inactive Participant.

 

Signing this amendment, the Employer, as plan sponsor, has made the decision to
adopt this plan amendment. The Employer is acting in reliance on its own
discretion and on the legal and tax advice of its own advisors, and not that of
any member of the Principal Financial Group or any representative of a member
company of the Principal Financial Group.

 

Signed this 25th day of September, 2012.

 

 

American Multi-Cinema, Inc.

 

 

 

 

By:

/s/ Carla Sanders

 

 

 

 

 

 

 

 

Title

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO THE

AMERICAN MULTI-CINEMA, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)

 

WHEREAS, American Multi-Cinema, Inc. (the “Employer”) has established the
American Multi-Cinema, Inc., Nonqualified Deferred Compensation Plan, as amended
and restated effective January 1, 2005 (the “Plan”); and

 

WHEREAS, pursuant to Section 14 of the Plan, the Employer may amend the Plan at
any time; and

 

WHEREAS, the Employer desires to amend the Plan at this time in order to modify
the Plan’s eligibility provision.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2014, as
follows:

 

1.                                      The first sentence of Section 2.12 of
the Plan shall be amended so as to now read as follows:

 

“Employee” means an individual employed by the Employer who is at the level of
Vice President or higher.

 

2.                                      Except as hereinabove amended, the
provisions of the Plan shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Employer by its duly authorized officer, has caused this
Fourth Amendment to be executed on the 23 day of December, 2013.

 

 

American Multi-Cinema, Inc.

 

 

 

 

By:

/s/ Carla Sanders

 

 

 

 

 

S.V.P., Human Resources

 

 

Title

 

--------------------------------------------------------------------------------


 

AMENDMENT NO.5 TO

 

THE AMERICAN MULTI-CINEMA, INC.

NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

WHEREAS, American Multi-Cinema, Inc. (the “Employer”) heretofore adopted the
American Multi-Cinema, Inc. Non-Qualified Deferred Compensation Plan (the
“Plan”), effective as of January 1, 2005;

 

and

 

WHEREAS, the Employer reserved the right to amend the Plan; and

 

WHEREAS, the Employer ·previously amended the Plan by adoption of four
subsequent amendments;

 

and

 

WHEREAS, the Employer desires to amend the Plan to authorize Employer
contributions;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2015, as
follows:

 

1.                                      A new Section 2.13A is added to read as
follows:

 

2.13A “Employer Contribution Account” means a separate account to be kept for a
Participant who receives an Employer contribution credit as described in
Section 4.3. The Employer Contribution Account shall be credited or debited for
deemed investment gains or losses in accordance with the rules rules and
elections under Section 8. Except as otherwise provided in Section 4.3 or
elsewhere in the Plan, a Participant’s Employer Contribution Account shall be
administered in the same manner as his or her Deferred Compensation Account.

 

2.                                      A new Section 4.3 is added to the Plan
to read as follows:

 

4.3                               Employer Contribution Credits. Notwithstanding
any provision of the Plan to the contrary, for any Plan Year, the Employer may
elect to credit to the Employer Contribution Account Account of each
Participant, or any Participant designated by the Employer, an amount as
determined by the Employer. Any such credit shall be made entirely at the
discretion of the Employer and the amount of such credit, if any, may be
different for different Participants. A Participant’s Employer Contribution
Account, if any, shall be paid a single lump sum upon the occurrence of a
Qualifying Distribution Event; provided that such Account shall not be subject
to any in-service or education distribution election of a Participant and
provided further that payment of such Account to a Specified Employee upon
separation from Service shall be delayed for six months in accordance with
Section 5.1.

 

3.                                      Except as hereinabove amended, the
provisions of the Plan shall continue in full force and effect.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Amendment to be executed on the 17 day of December, 2014.

 

 

AMERICAN MULTI-CINEMA, INC.

 

 

 

 

 

 

 

By:

/s/ Carla Sanders

 

 

 

 

Title:

SVP, Human Resources

 

2

--------------------------------------------------------------------------------
